DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10861157. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of instant application are anticipated by claims of U.S. Patent No. 10861157.
Claims 21 and 39 of instant application
Claim 1 of U.S. Patent No. 10861157
A system for determining modified fractional flow reserve values, comprising: a computer system including at least one processor configured to execute computer instructions to: receive angiographic images of a coronary vascular system; receive blood flow measurements of the coronary vascular system; generate, according to the angiographic images and blood flow measurements, a network model including information about a plurality of blood vessel branches, a plurality of vascular nodes, blood pressure within the plurality of blood vessel branches, and blood flow within the plurality of blood vessel branches generate a coronary vascular model according to the network model, the coronary vascular model including an arterial tree and a blood flow field describing blood flow and blood pressure, identify at least one lesion of interest within the coronary vascular model, generate a modified coronary vascular model according to a removal of the lesion of interest, and determine a modified fractional flow reserve value for the lesion of interest according to the coronary vascular model and the modified coronary vascular model.
A system for determining modified fractional flow reserve values, comprising: an angiographic system configured to receive angiographic images of a coronary vascular system; a vascular measurement system configured to receive blood flow measurements of the coronary vascular system; and a computer system including at least one processor configured to execute computer instructions to: generate a coronary vascular model according to the angiographic images and the blood flow measurements, the coronary vascular model including an arterial tree and a blood flow field describing blood flow and blood pressure, identify at least one lesion of interest within the coronary vascular model, generate a modified coronary vascular model according to a removal of the lesion of interest, and determine a modified fractional flow reserve value for the lesion of interest according to the coronary vascular model and the modified coronary vascular model.


Claim 30 of instant application
Claim 11 of U.S. Patent No. 10861157
A non-transitory computer-readable medium having instructions stored thereon that, when executed by a processor, causes the processor to carry out a method for determining modified fractional flow reserve values, the method comprising: receiving, by the processor, angiographic images of a coronary vascular system; receiving, by the processor, blood flow measurements of the coronary vascular system; generating, by the processor, a network model according to the angiographic images and the blood flow measurements, the network model including information about a plurality of blood vessel branches, a plurality of vascular nodes, blood pressure within the plurality of blood vessel branches, and blood flow within the plurality of blood vessel branches; generating, by the processor and according to the network model, a coronary vascular model including an arterial tree and a blood flow field describing blood flow and blood pressure; identifying, by the processor, at least one lesion of interest within the coronary vascular model; generating, by the processor, a modified coronary vascular model according to a removal of the lesion of interest; and determining, by the processor, a modified fractional flow reserve value for the lesion of interest according to the coronary vascular model and the modified coronary vascular model.
A computer-implemented method for determining modified fractional flow reserve values, the method to be carried out by at least one processor executing computer instructions, the method comprising: receiving, by an angiographic measurement system, angiographic images of a coronary vascular system; receiving, by a vascular measurement system, blood flow measurements of the coronary vascular system; generating, by the processor, a coronary vascular model according to the angiographic images and the blood flow measurements, the coronary vascular model including an arterial tree and a blood flow field describing blood flow and blood pressure; identifying, by the processor, at least one lesion of interest within the coronary vascular model; generating, by the processor, a modified coronary vascular model according to a removal of the lesion of interest; and determining, by the processor, a modified fractional flow reserve value for the lesion of interest according to the coronary vascular model and the modified coronary vascular model.


	Claims 22-29, 31-38 and 40 are rejected on the ground of nonstatutory obviousness-type double patenting as being dependent upon a rejected base claim, but would be withdrawn from the rejection if their base claims overcome the rejection by the timely filing of a terminal disclaimer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING Y HSIEH whose telephone number is (571)270-3011. The examiner can normally be reached Monday-Friday, 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING Y HSIEH/Primary Examiner, Art Unit 2664